Citation Nr: 0638593	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  00-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include the question of whether 
finality attached to the rating decision of July 1999 that 
initially denied service connection for a right knee 
disorder.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for an irritation of 
the eyes, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for loss of memory, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a lack of 
concentration, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for a sleep 
disturbance, to include as due to an undiagnosed illness.  

10.  Entitlement to an initial compensable rating for 
residuals of a right inguinal hernia.  

11.  Entitlement to a compensable rating for residuals of a 
left knee injury, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered, as of April 
1998 and thereafter, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

Among the issues for which an appeal was initiated, following 
entry of the April 1998 action, were the veteran's 
entitlement to initial ratings for bilateral hearing loss and 
tinnitus, but the veteran at an RO hearing in May 2004 and in 
a written statement received by the RO from him in July 2004 
withdrew from appellate consideration the issue of the 
initial rating to be assigned for tinnitus.  As for the 
rating of the veteran's service-connected bilateral hearing 
loss, the record reflects that an initial rating of 0 percent 
was assigned by RO action in April 1998, and such evaluation 
was increased to 10 percent, effective from June 1998, by the 
RO's decision in November 1998.  The veteran further 
disagreed with the 10 percent rating assigned, but did not 
thereafter timely perfect his appeal as to either the 0 or 10 
percent ratings assigned by the RO in April 1998 and November 
1998, respectively.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).

Subsequently, the veteran initiated a separate claim for 
increase for hearing loss in July 2004, and during the course 
of such claim, the RO in January 2005 proposed to reduce the 
rating therefor from 10 percent to 0 percent, but by its 
rating decision of April 2005, the RO confirmed and continued 
the previously assigned 10 percent rating.  No notice of 
disagreement with the action taken was filed subsequent to 
the April 2005 decision and the veteran was advised that such 
matter was not in appellate status by the RO's supplemental 
statement of the case of June 2005.  Hence, the veteran's 
claim for increase for hearing loss is not within the Board's 
appellate jurisdiction and is not herein addressed.  Id.

During the course of the instant appeal the veteran has 
requested one or more hearings before the RO and Board, and 
it is of note that he was afforded an RO hearing in May 2004, 
a transcript of which is of record.  In response to the VA's 
subsequent attempts to clarify the veteran's wishes, he 
responded in writing to the RO in August 2005 that he no 
longer desired any further RO or Board hearing and in 
September 2006 correspondence from the veteran's 
representative, such was again reiterated.  

The issues of the veteran's entitlement to service connection 
for headaches, joint pain, irritation of the eyes, chest 
pain, memory loss, lack of concentration, depression, and a 
sleep disturbance, all to include as due to an undiagnosed 
illness; his original claim for service connection for a 
right knee disorder; and entitlement to an initial rating for 
residuals of a right inguinal hernia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By its rating decision of July 1999, the RO initially 
denied entitlement of the veteran to service connection for a 
right knee disorder, following which an appeal was initiated, 
but not timely perfected.  

2.  Notice was provided to the veteran by the RO in March 
2001 that, pursuant to the VCAA, the veteran's previous claim 
for service connection for a right knee disorder was to be 
readjudicated, but such readjudication was not then 
undertaken by the RO and such failure to readjudicate is a 
bar to the attachment of finality to the July 1999 action.  

3.  The veteran's service-connected left knee disability is 
manifested, in part, by degenerative joint disease, which is 
not productive of any limitation of motion; however, it is at 
least as likely as not there is some pain upon motion at the 
extremes; the arthritis is not manifested by any other 
functional loss.  

4.  The veteran's service-connected left knee disability is 
also manifested by atrophy, removal or deterioration of a 
portion of the lateral and posterior menisci; while there is 
no objective evidence of any subluxation or appreciable 
recurrent lateral instability, the veteran must wear a brace; 
it is at least as likely as not the deterioration of the 
menisci is manifested by mild instability but no more than 
mild.   


CONCLUSIONS OF LAW

1.  The RO's decision of July 1999, denying entitlement of 
the veteran to service connection for a right knee disorder, 
is not final, and the underlying claim remains pending to 
this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2006).

2.  The criteria for a 10 percent schedular rating for 
degenerative joint disease of the left knee, but no greater 
that 10 percent, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261 (2006).

3.  The schedular criteria for the assignment of a separate 
10 percent rating for residuals of a left knee injury, aside 
from degenerative joint disease, to include atrophy, removal 
or deterioration of a portion of the lateral and posterior 
menisci, but no greater than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5258, 5259 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, as the disposition of the question involving 
finality of the RO's action in July 1999 as to his claim for 
service connection for a right knee disorder is favorable to 
the veteran, only the question of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) regarding the claim 
for increase for a left knee disability need be addressed.  
Under the VCAA,VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete what was 
initiated as a claim for increase for left knee disablement, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the veteran was provided in several letters mailed to the 
veteran, to include the VCAA notice letters issued in March 
2001 and September 2005.  The veteran was thereby notified 
that he should submit all pertinent evidence in his 
possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  While the March 2001 and September 2005 letters were 
issued after the RO decisions that are the subject of this 
appeal, the issues were readjudicated by the RO after VCAA 
notice was furnished.  See Statement of the Case (SOC) issued 
in May 2006; Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Notice as to effective dates, pursuant to Dingess/Hartman, 
was provided by the RO through an SOC of May 2006, at the 
time of the most recent readjudication of the issues on 
appeal.  Despite the timing irregularity, the Board has 
herein concluded that there is no basis for a grant of the 
benefit sought on appeal, such that any error as to notice 
under Dingess/Hartman is found to be harmless.  Moreover, it 
is determined that prejudice would not result to the veteran 
were the Board to enter a final decision as to the matter 
herein addressed on its merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  A VA medical 
examination has been afforded the veteran with respect to his 
service-connected left knee disorder, with such examination 
having been comprehensive in scope and productive of detailed 
clinical and diagnostic findings.  As such, it is found VA 
has satisfied its duties under the VCAA.

Service Connection:  Right Knee Disorder

The Waco RO has developed this matter on the basis of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a right knee 
disorder, having found that it had previously denied the 
veteran's original claim therefor in a rating decision of 
July 1999.  The undersigned herein addresses only the limited 
issue of whether finality has attached to the July 1999 
denial.

The veteran initiated a claim for service connection for a 
right knee disorder in November 1998.  Such claim was denied 
by the RO in a rating decision of July 22, 1999, on the basis 
that the veteran's claim was not well grounded.  Written 
notice of the action taken and of the veteran's appellate 
rights was furnished to him in a letter, dated later in July 
1999.  An appeal of July 1999 denial was received by VA in 
December 1999 and, in August 2000, an SOC as to the denial of 
the claim for service connection for a right knee disorder 
was prepared and furnished to the veteran.  The veteran did 
not thereafter timely perfect his appeal of the July 1999 
denial, and under ordinary circumstances, in the absence of 
the timely filing of a substantive appeal, the prior action 
would be rendered final.  

However, in this instance, the RO by its March 2001 letter to 
the veteran advised him in effect that his claim for service 
connection for a right knee disorder was, pursuant to the 
terms of the VCAA as enacted in November 2000, to be 
readjudicated de novo, without regard to the concept of well 
groundedness.  The record does not indicate that the RO then 
undertook readjudication of the veteran's November 1998 
claim; rather, it elected to act only in January 2005 with 
respect to the veteran's submission of a July 2004 claim, 
with the RO denying that claim on the basis that new and 
material evidence had not been submitted to reopen the 
finalized action of July 1999.  On the basis of the 
foregoing, the veteran's original claim of November 1998 
remains pending to this date and it awaits readjudication, 
pursuant to the RO's March 2001 letter to the veteran.  
Accordingly, finality cannot, by definition, attach to the 
July 1999 action, denying the veteran's original claim for 
service connection for a right knee disorder.  

Claim for Increase:  Left Knee Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 3.155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Service connection for a left knee disorder, described as 
degenerative joint disease of the left knee, was established 
by RO action in November 1996.  A 0 percent evaluation was 
assigned therefor under DC 5257.  Such rating has remained in 
effect since that time, although the RO by its rating 
decision of November 1998 recharacterized the disability to 
that of "degenerative joint disease, left knee injury," for 
which rating was undertaken under DC 5010-5257.  

It is of note that the instant appeal originates from a claim 
for increase received by the RO in July 2004 and denied by RO 
action in January 2005.  The most recent action prior thereto 
was entered by the RO in July 1999, denying the veteran's 
November 1998 claim for increase for left knee disability.  
An appeal of the July 1999 denial was initiated by the 
veteran in December 1999, followed by the RO's issuance of an 
SOC in August 2000.  No timely perfection of the such appeal 
followed, thereby rendering the July 1999 action final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Traumatic arthritis is rated under DC 5010 in accordance with 
DC 5003, which provides that when arthritis is established by 
X-ray findings it will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees. 38 
C.F.R. § 4.71a, DC 5260.  The 20 percent rating requires 
flexion to be limited to 30 degrees, while the 30 percent 
evaluation necessitates a limitation of flexion to 15 
degrees.  Id.  When extension of the leg is limited to five 
degrees, a noncompensable rating is assignable; the 10 
percent rating requires a limitation of extension to 10 
degrees. 38 C.F.R. § 4.71a, DC 5261.  The 20 percent rating 
requires that extension be limited to 15 degrees; the 30 
percent evaluation necessitates a showing of extension 
limited to 20 degrees.  Id.

Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of two or more major joints or two or more minor joints, a 10 
percent rating is assignable.  38 C.F.R. § 4.71a, DC 5003.  
Where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is assignable.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2004). 

Knee impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
knee impairment, so caused, is 20 percent disabling.  38 
C.F.R. § 4.71a, DC 5257.  Where there is severe knee 
impairment caused by recurrent subluxation or lateral 
instability, a 30 percent evaluation is assignable.  Id.

The pertinent medical evidence, other than that previously 
demonstrating the existence of degenerative joint disease of 
the left knee, includes records of VA outpatient treatment.  
Such records indicate complaints in March 2004 and January 
2005 of bilateral knee pain.  No abnormality of the left knee 
was noted clinically.  Diagnoses of knee pain and 
osteoarthritis were recorded.

Also of record is the report of a VA medical examination 
performed in November 2004.  Such evaluation showed the 
veteran's left knee to be normal in appearance, without any 
abnormality, including swelling or tenderness.  Flexion was 
from 0 to 140 degrees without pain, and extension was to 0 
degrees.  With full extension, there was heard a popping from 
the knee joint.  No instability or laxity of any ligaments or 
abnormality of the menisci was noted.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  No 
gait impairment was observed.  The clinical diagnosis was 
that of a left knee sprain.  Findings from magnetic resonance 
imaging (MRI) identified atrophy or removal of the posterior 
limb of the lateral meniscus, degeneration of the posterior 
limb of the medial meniscus, and a small to moderate amount 
of fluid in the joint space.  

In this instance, there is a showing of degenerative joint 
disease or arthritis of the left knee joint, that is separate 
and apart from the left knee disability involving atrophy or 
removal of the left lateral and posterior menisci.  That 
notwithstanding, the veteran's degenerative joint disease or 
arthritis is not objectively demonstrated to be productive of 
any diminution in range of motion or any other apparent 
functional loss.  Moreover, there is not shown to be X-ray 
involvement of two or more major joints or minor joint 
groups, such as might warrant the assignment of a compensable 
evaluation under DC 5010-5003.  However, as described 
earlier, Diagnostic Code 5003 essentially establishes three 
methods of evaluating degenerative arthritis that is 
established by X-rays: (1) when there is a compensable degree 
of limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by X-rays, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved but 
when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  While 
the most recent examination did not show painful motion let 
alone limitation of motion of the left knee, there is X-ray 
evidence of arthritis and medical evidence of pain in that 
joint.  The Board finds that it is at least as likely as not 
that the veteran has pain at the extremes of motion of the 
left knee.  Hence, the assignment of a 10 percent rating for 
degenerative joint disease of the left knee with pain on 
motion is warranted under the cited legal authority.  

There is no additional limitation of motion due to pain, 
flare-ups of pain, fatigue, weakness, incoordination or any 
other knee symptom or sign to a degree that would support a 
rating in excess of 10 percent or a separate compensable 
rating under the range of motion codes for the knee.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  See also VAOPGCPREC 9-2004, which allows for 
separate ratings for limitation of flexion and extension of a 
knee.  Active range of motion when tested by VA in November 
2004 was normal and did not produce any weakness, fatigue, or 
incoordination.  Indeed, there is only pain at the extremes 
of motion and even that is based upon reasonable doubt; there 
is clearly no basis to support a rating in excess of 10 
percent under 38 C.F.R.§§ 4.40, 4.45, 4.59, and 4.71, Codes 
5003, 5260, 5261.

The most recent medical data fails to denote the existence of 
any other functional impairment of the knee, to include 
recurrent subluxation or lateral instability.    However, MRI 
findings were indicative of atrophy or removal of a portion 
of the lateral and posterior menisci, which may be rated 
analogously to removal of semilunar cartilage under DC 5259.  
Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 
veteran's chief complaint has been pain.  It would appear 
that an additional 10 percent rating based upon pain would 
amount to pyramiding here as the separate 10 percent 
evaluation for arthritis is also based, in part, upon pain.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established but only if the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 

With application of the doctrine of reasonable doubt however, 
the Board finds that the objective demonstration of atrophy 
or removal of a portion of the lateral meniscus, degeneration 
of the posterior limb of the medial meniscus and fluid in the 
joint space (see December 2004 VA MRI report), when coupled 
with the apparent need for a brace for stability (see, e.g., 
report of November 2004 VA examination) is consistent with 
overall mild impairment of the knee, aside from the arthritis 
with pain on motion, which allows for a separate 10- percent 
rating under Diagnostic Code 5257, VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  A rating in excess of 10 percent under 
that code is clearly not warranted as the clinical 
examinations have shown no appreciable instability and no 
subluxation.
 
The next higher rating, that of 20 percent under DC 5258 for 
dislocation of semilunar cartilage, is not for assignment in 
the absence of a showing of associated frequent episodes of 
locking with pain and effusion into the joint.  


ORDER

Finality did not attach to the RO's rating decision of July 
1999, denying the veteran's original claim of entitlement to 
service connection for a right knee disorder.  To that extent 
alone, the benefit sought with respect to this issue is 
granted.  

A 10 percent rating for degenerative joint disease of the 
left knee, but no more than 10 percent, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

An addition 10 percent rating for atrophy, removal or 
deterioration of portions of the lateral and posterior 
menisci of the left knee, but no more than 10 percent, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.    


REMAND

Inasmuch as finality has not attached to the July 1999 denial 
of the veteran's original claim for service connection for a 
right knee disorder, and given that the RO or AMC Resource 
Unit has not considered the matter presented on that basis, 
remand is required to afford the RO/AMC the opportunity to 
undertake de novo review of the veteran's original claim.

In addition, it is evident that the veteran has not been 
afforded a VA medical examination in some time in connection 
with his claim for an initial rating in excess of 0 percent 
for residuals of a right inguinal hernia.  Remand is required 
to facilitate the conduct of a VA medical examination and to 
permit readjudication under all pertinent evidence and 
governing law, including the holding in Fenderson v. West, 12 
Vet. App. 119 (1999), as to the possibility of the assignment 
of staged ratings.  

As well, multiple claims for service connection are presented 
for review and, in connection therewith, various underlying 
symptoms are alleged by the veteran to be the result of one 
or more undiagnosed illnesses he incurred during his Persian 
Gulf service.  The record as it is currently constituted is 
inadequate to fairly address the merits of such claims.  In 
this regard, it appears that the veteran was afforded a VA 
Gulf Registry examination in October 1996, but not all of the 
records of that evaluation, including those reflecting 
pertinent diagnoses then recorded, are contained within the 
veteran's claims folder.  38 C.F.R. § 3.159(c)(2).  As well, 
more detailed medical findings are needed to ascertain 
whether the symptoms or manifestations noted by the veteran 
are the result of defined clinical entities or undiagnosed 
illnesses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this matter is REMANDED for the following 
actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
original claim of entitlement to service 
connection for a right knee disorder; his 
original claims for service connection 
for headaches, joint pain, eye 
irritation, loss of memory, lack of 
concentration, depression, sleep 
disturbance, and chest pain, all to 
include as due to undiagnosed illness; 
and his claim for an initial compensable 
schedular evaluation for residuals of a 
right inguinal hernia.  The veteran must 
be notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  Finally, he must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.

Depending on the response received from 
the veteran, all assistance due him by VA 
must then be afforded.

2.  A complete report of a VA Gulf 
Registry examination conducted on or 
about October 24, 1996, at the VA Medical 
Center in Big Spring, Texas, must be 
obtained for inclusion in the veteran's 
claims folder.  Attempts to retrieve 
these Federal records must continue until 
such records are obtained or until such 
time as the RO/AMC concludes in writing 
that the records do not exist or that 
further attempts to obtain them would be 
futile.  

3.  Thereafter, the veteran must be 
afforded a VA surgical examination for 
the purpose of identifying the nature and 
severity of his service-connected 
residuals of a right inguinal hernia, to 
include a full description of the 
surgical scar (e.g., size, whether stable 
or symptomatic, etc.).  The veteran's 
claims folder in its entirety should be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing deemed necessary by 
the examiner.  All applicable diagnoses 
must be set forth.  

4.  In addition, the veteran must be 
afforded a VA general medical examination 
for the purpose of evaluating the nature 
and etiology of his claimed headaches, 
joint pain, eye irritation, and chest 
pain, and a VA psychiatric evaluation in 
order to evaluate the nature and etiology 
of a claimed loss of memory, lack of 
concentration, depression, and sleep 
disturbance.  The veteran's claims folder 
must be made available to each examiner 
for review.  The examinations are to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical or 
mental status evaluation, as pertinent, 
and all diagnostic testing deemed 
necessary by either examiner.  All 
applicable diagnoses must be set forth.  

The general medical examiner is asked to 
offer a professional opinion, with 
supporting rationale, as to the 
following:

(a) Is there a current diagnosis or 
diagnoses pertaining to the veteran's 
claimed headaches, joint pain, eye 
irritation, and chest pain?  If so, what 
is the diagnosis?

(b) As to any currently diagnosed 
disorder involving headaches, joint pain, 
eye irritation, and/or chest pain, is it 
at least as likely as not that any such 
disorder originated in service or is 
otherwise related to the veteran's period 
of military service from August 1973 to 
August 1994 or any incident thereof?

(c) If there is no currently diagnosed 
disorder involving headaches, joint pain, 
eye irritation, and/or chest pain, the 
examiner must:

(i) Detail all reported 
symptoms and provide 
information about the onset, 
frequency, duration, and 
severity of all complaints of 
headaches, joint pain, eye 
irritation, and chest pain and 
indicate what precipitates and 
what relieves these complaints;

(ii) Determine if there are any 
objective medical indications 
that the veteran is suffering 
from headaches, joint pain, eye 
irritation, and chest pain;

(iii) Determine if the 
veteran's symptomatology 
involving headaches, joint 
pain, eye irritation, and chest 
pain are part of a medically 
unexplained chronic multi-
symptom illness, such as 
chronic fatigue syndrome or 
fibromyalgia;

(iv) Determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
any other cause.

The VA psychiatrist who performs the 
mental status examination of the veteran 
is asked to address each of the following 
in detail, offering a professional 
opinion and supporting rationale where 
appropriate:

(a) Is there a current diagnosis or 
diagnoses pertaining to the veteran's 
claimed loss of memory, lack of 
concentration, depression, and sleep 
disturbance?  If so, what is (are) the 
diagnosis(es)?

(b) As to any currently diagnosed 
disorder involving claimed loss of 
memory, lack of concentration, 
depression, and sleep disturbance, is it 
at least as likely as not that any such 
disorder originated in service or is 
otherwise related to the veteran's period 
of military service from August 1973 to 
August 1994 or any incident thereof?

(c) If there is no currently diagnosed 
disorder involving claimed loss of 
memory, lack of concentration, 
depression, and sleep disturbance, the 
examiner must:

(i) Detail all reported 
symptoms and provide 
information about the onset, 
frequency, duration, and 
severity of all complaints of 
claimed loss of memory, lack of 
concentration, depression, and 
sleep disturbance and indicate 
what precipitates and what 
relieves these complaints;

(ii) Determine if there are any 
objective medical indications 
that the veteran is suffering 
from claimed loss of memory, 
lack of concentration, 
depression, and sleep 
disturbance;

(iii) Determine if the 
veteran's symptomatology 
involving claimed loss of 
memory, lack of concentration, 
depression, and sleep 
disturbance are part of a 
medically unexplained chronic 
multi-symptom illness, such as 
chronic fatigue syndrome or 
fibromyalgia;

(iv) Determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
any other cause.

Use by each examiner of the "at 
least as likely as not" language 
cited above is required.  The 
physician and psychiatrist are both 
advised that the term "as likely as 
not" does not mean within the realm 
of possibility.  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is 
medically sound to find in favor of 
causation as to find against 
causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs 
against the claim.  

5.  Lastly, each of the issues remaining 
on appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, 
including as applicable to the veteran's 
claim for an initial rating for residuals 
of a right inguinal hernia, the holding 
in Fenderson.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional procedural 
and evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


